Exhibit 10.3

AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made January 18,
2007 by and between Valassis Communications, Inc. (the “Corporation”) and
Richard P. Herpich (the “Executive”).

WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement effective as of January 17, 1994, as amended June 30,
1994, December 19, 1995, February 18, 1997, December 30, 1997, December 15,
1998, January 4, 2000, December 21, 2000, December 20, 2001, May 13,
2002, July 8, 2002, January 8, 2004, and January 14, 2005 (the “Employment
Agreement”); and

WHEREAS, the Corporation and the Executive desire to amend the Employment
Agreement to extend the term of employment under the Employment Agreement.

NOW THEREFORE, in consideration of the above recitals, the parties hereto agree
as set forth below.

1. Section 1(b) of the Employment Agreement shall be amended to read in its
entirety as follows:

“The Employment Period shall commence as of January 17, 1994 (the “Effective
Date”) and shall continue until the close of business on December 31, 2009.”

2. All other terms of the Employment Agreement shall remain in full force and
effect.

3. This instrument, together with the Employment Agreement, contains the entire
agreement of the parties with respect to the subject matter hereof.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Corporation have caused this Agreement
to be executed as of the day and year first above written.

 

VALASSIS COMMUNICATIONS, INC. By:   /s/ Barry P. Hoffman

Name:   Barry P. Hoffman

Title:   EVP and General Counsel /s/ Richard P. Herpich     Richard P. Herpich

 

2